 

Exhibit 10.4

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.

 

CONVERSION AGREEMENT

 

THIS CONVERSION AGREEMENT (the "Agreement"), dated as of January 31, 2017 is
made by and between ID Global Solutions Corporation, a Delaware corporation (the
“Company”), and __________________ (the “Holder”).

 

WHEREAS, Holder owns (i) a___ Promissory Note (the "Note") payable by the
Company in the amount of $_________ including interest as of January 31, 2017
(the “Debt”) and (ii) a Stock Purchase Warrant (the “Warrant”) to purchase
shares of common stock of the Company at an exercise price of $0.__ per share
(the "Exercise Price").

 

WHEREAS, the Warrant contain certain anti-dilution provisions (the
"Anti-Dilution Provisions").

  

WHEREAS, Holder wishes to amend the Warrant to remove such Anti-Dilution
Provisions in their entirety.

 

WHEREAS, subject to the appointment of Philip Beck as Chief Executive Officer of
the Company (the "Threshold Event"), the Company and Holder wish to convert the
Note into such number of shares of common stock of the Company equal to the Debt
divided by the conversion price of $0.__ per share (the "Conversion Price")
resulting in the issuance of ______ shares of common stock of the Company (the
“Shares”) to Holder.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge the parties agree as follows:

 

1.          Conversion. It is agreed by the Company and Holder that, upon the
occurrence of the Threshold Event and subject to Board approval of the Company,
the Note shall convert into the Shares at the Conversion Price with no further
action to be taken by the Holder or the Company. The effective date of the
conversion shall be January 31, 2017; provided, however, in the event the
Threshold Event occurs after January 31, 2017, the Company will adjust the
number of Shares to be issued to reflect additional interest accrued if such
accrued interest is material.

 

2.          Note and Warrant Amendment. It is hereby agreed to by the Company
and Holder that the Anti-Dilution Provisions shall be deleted, terminated and
removed from the Warrant and that Section 4(d) of the Warrant will be deleted,
terminated and removed from the Warrant. The Exercise Price for the Warrant
shall be reduced from $0.__ per share to $0.10 per share.

 

3.          Certificate Delivery. Within ten (10) business days of the date of
the Threshold Event, the Company shall deliver a certificate representing the
Shares to Holder.         

 

 

 

 

4.          Further Assurances. The parties, by entering into this Conversion
Agreement, agree to execute all agreements and other documents as reasonably
requested by the other party.

 

5.          Representations and Warranties and Covenants of Holder. Holder
represents, warrants and covenants to the Company as follows:

 

a. No Registration. Holder understands that the Shares have not been, and will
not be, registered under the Securities Act of 1933, as amended (the “Securities
Act”) by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of Holder’s
representations as expressed herein or otherwise made pursuant hereto.

 

b. Investment Experience. Holder has substantial experience in evaluating and
investing in private placement transactions of securities in companies similar
to the Company and acknowledges that he can protect his own interests. Holder
has such knowledge and experience in financial and business matters so that
Holder is capable of evaluating the merits and risks of its investment in the
Company.

 

d. Speculative Nature of Investment; SEC Reports; Dilution. Holder understands
and acknowledges that the Company has a limited financial and operating history
and that an investment in the Company is highly speculative and involves
substantial risks. Holder can bear the economic risk of such investment and is
able, without impairing such financial condition, to hold the Shares for an
indefinite period of time and to suffer a complete loss of Holder’s investment.
Holder understands that the Company is presently not current with its required
reports to be filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended. Holder further understands that the
Company will need issue additional shares of common stock in connection with
future financings and in connection with the retention or hiring of management
and employees, which will dilute Holder.

 

e. Accredited Investor. Holder is an “accredited investor’ within the meaning of
Regulation D, Rule 501(a), promulgated by the Securities and Exchange Commission
under the Securities Act and shall submit to the Company such further assurances
of such status as may be reasonably requested by the Company.

 

f. Rule 144. Holder acknowledges that the Shares must be held indefinitely
unless subsequently registered under the Securities Act or an exemption from
such registration is available. The Holder is aware of the provisions of Rule
144 promulgated under the Securities Act which permit limited resale of shares
subject to the satisfaction of certain conditions, including among other things,
the existence of a public market for the shares, the availability of certain
current public information about the Company and the resale occurring not less
than six months after a party has purchased and paid for the security to be
sold. The Holder acknowledges that, in the event all of the requirements of Rule
144 are not met, registration under the Securities Act or an exemption from
registration will be required for any disposition of the Shares the Holder
understands that, although Rule 144 is not exclusive, the Securities and
Exchange Commission has expressed its opinion that persons proposing to sell
restricted securities received in a private offering other than in a registered
offering or pursuant to Rule 144 will have a substantial burden of proof in
establishing that an exemption from registration is available for such offers or
sales and that such persons and the brokers who participate in the transactions
do so at their own risk. The Company is presently not current with its required
reports to be filed with the Securities and Exchange Commission under the
Securities Exchange Act of 1934, as amended, and, as a result, Rule 144 is not
available until such reports have been filed.

 

 2 

 

 

g. Authorization.

 

i. The Holder has all requisite power and authority to execute and deliver this
Conversion Agreement, and to carry out and perform its obligations under the
terms hereof. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Conversion Agreement,
and the performance of all of the Holder’s obligations herein, has been taken.

 

ii. This Conversion Agreement, when executed and delivered by the Holder, will
constitute valid and legally binding obligations of the Holder, enforceable in
accordance with its terms except: (i) as limited by applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, and (ii) as limited by
laws relating to the availability of specific performance, injunctive relief or
other equitable remedies or by general principles of equity.

 

iii. No consent, approval, authorization, order, filing, registration or
qualification of or with any court, governmental authority or third person is
required to be obtained by the Holder in connection with the execution and
delivery of this Conversion Agreement by the Holder or the performance of the
Holder’s obligations hereunder.

 

h. Brokers or Finders. Such Holder has not engaged any brokers, finders or
agents, and the Company has not, and will not, incur, directly or indirectly, as
a result of any action taken by the Holder, any liability for brokerage or
finders’ fees or agents’ commissions or any similar charges in connection with
this Conversion Agreement and the transactions related hereto.

 

i. Tax Advisors. The Holder has reviewed with its own tax advisors the U.S.
federal, state, local and foreign tax consequences of this investment and the
transactions contemplated by this Conversion Agreement. With respect to such
matters, the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Conversion Agreement.

 

j. Legends. The Holder understands and agrees that the certificates evidencing
the Shares shall bear a legend in substantially the form as follows (in addition
to any legend required by any other applicable agreement or under applicable
state securities laws):

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE, AND MAY
NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER SUCH ACT AND/OR APPLICABLE STATE SECURITIES LAWS, OR UNLESS THE
COMPANY HAS RECEIVED AN OPINION OF COUNSEL OR OTHER EVIDENCE, REASONABLY
SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 

6.          Miscellaneous.

 

a. Notice. Any notice required under this Agreement shall be deemed duly
delivered (and shall be deemed to have been duly received if so given), if
personally delivered, sent by a reputable courier service, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties at the addresses set forth above or to such other
address as any party may have furnished to the other in writing in accordance
with this Section.

 

 3 

 

 

b. Law and Jurisdiction. The laws of the State of Florida apply to this
Agreement, without deference to the principles of conflicts of law. Both
jurisdiction and venue for any litigation pursuant to this Agreement shall be
proper in the courts of Florida.

 

c. Severability. If the law does not allow a provision of this Agreement to be
enforced, such unenforceable provision shall be amended to become enforceable
and reflect the intent of the parties, and the rest of the provisions of this
Agreement shall remain in effect.

 

d. Waiver. The failure of any party, in any instance, to insist upon strict
enforcement of the provisions of this Agreement shall not be construed to be a
waiver or relinquishment of enforcement in the future, and the terms of this
Agreement shall continue to remain in full force and effect.

 

e. Assignability. This Agreement shall not be assignable by either party.

 

f. Amendment. This Agreement may only be amended or modified in a writing signed
by both of the parties and referring to this Agreement.

 

g. Entire Agreement. This Agreement constitutes the entire agreement and final
understanding of the parties with respect to the subject matter of this
Agreement and supersedes and terminates all prior and/or contemporaneous
understandings and/or discussions between the parties, whether written or
verbal, express or implied, relating in any way to the subject matter of this
Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereonto duly authorized as of the day and year
first above written.

 

  ID GLOBAL SOLUTIONS CORPORATION         By:     Name: Thomas R. Szoke   Title:
CEO        

 

 4 

 